Title: Thomas Jefferson and George Wythe to Benjamin Harrison, 18 June 1779
From: Jefferson, Thomas,Wythe, George
To: Harrison, Benjamin



Sir
Williamsburg, June 18, 1779.

The committee appointed in pursuance of an act of General Assembly passed in 1776, intituled “An act for the revision of the laws,” have according to the requisitions of the said act gone through that work, and prepared 126 bills, the titles of which are stated in the inclosed catalogue. Some of these bills have been presented to the House of Delegates in the course of the present session two or three of them delivered to members of that House at their request to be presented, the rest are in the two bundles which accompany this; these we take the liberty through you of presenting to the General Assembly.
In the course of this work we were unfortunately deprived of the  assistance and abilities of two of our associates appointed by the General Assembly, of the one by death, of the other by resignation. As the plan of the work had been settled, and agreeable to that plan it was in a considerable degree carried into execution before that loss, we did not exercise the powers given us by the act, of filling up the places by new appointments, being desirous that the plan agreed on by members who were specially appointed by the Assembly, might not be liable to alteration from others who might not equally possess their confidence, it has therefore been executed by the three remaining members, one of whom being prevented from putting his signature hereto, by the great distance of his residence from this city, has by letter authorized us to declare his concurrence in the report.
We have the honor to be with the utmost respect, Sir, Your most obedient And most humble servants,

T. Jefferson,
G. Wythe.

